USCA4 Appeal: 22-6928      Doc: 12         Filed: 12/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6928


        RAEKWON BRYANT,

                             Petitioner - Appellant,

                      v.

        NC DPS,

                             Respondent - Appellee.


        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:22-hc-02068-D)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Raekwon Bryant, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6928      Doc: 12          Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

               Raekwon Bryant seeks to appeal the district court’s judgment dismissing without

        prejudice his 28 U.S.C. § 2254 petition for failure to pay the filing fee. On July 7, 2022,

        the district court granted Bryant’s motion to reopen his case and vacated the judgment of

        dismissal.   See Bryant v. NC DPS, No. 5:22-hc-02068-D (E.D.N.C. July 7, 2022).

        Therefore, Bryant’s appeal of that judgment is now moot. See Williams v. Ozmint, 716

        F.3d 801, 809 (4th Cir. 2013) (explaining that “[a] case becomes moot when the issues

        presented are no longer live or the parties lack a legally cognizable interest in the outcome”

        (internal quotation marks omitted)); see also Fort Knox Music Inc. v. Baptiste, 257 F.3d

        108, 110 (2d Cir. 2001) (noting that because “[a] vacated judgment has no effect,” an

        appeal from a vacated judgment is moot). Accordingly, we dismiss the appeal as moot.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                        DISMISSED




                                                      2